DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites “The method according to Claim 10, characterized in that the battery cells are Of claim 1 in particular lithium-ion battery cells (20), are lithium-ion battery cells.”  The phrase “Of claim 1 in particular lithium-ion battery cells (20), are” is redundant and should be deleted.  Further, the phrase contains a second dependency (the claim already depends from claim 10), and contains the phrase “in particular” which also renders the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102108110885.  Regarding claims 1 and 10, the reference is directed to a battery module comprising a plurality of battery cells (2, 20) (top of page 5 of translation, Fig. 3) which are interconnected with each other in series and/or parallel.  The battery module comprises a housing (11, 30) having a receptacle (30).  The receptacle contains connecting elements (bus bars) (21, 22), and switching devices (54, 55) (Fig. 3; page 6, page 10).  The battery module further comprises external terminals (voltage taps) (14 a,b,c) (Fig. 1; pages 4 and 5).  The bus bars are disclosed as connecting to the external terminals and to the battery cells (top of page 5).   Thus, at least one bus bar extends from a voltage tap of a battery cell to electrically connect to the external terminal.  As also disclosed in the middle of page 6, the switches (54, 55) are electrically connected to the bus bars.  The switches would inherently have a “first terminal” and a “second terminal.”  The bus bars (21, 22) are “received in a thermally conductive manner” in the receptacle as claimed (see arrows denoting heat flow from 21, 22; Fig. 3; also middle of page 6).  Regarding claim 3, the receptacle is formed on the bottom surface of the housing (that is, the receptacle is formed by the bottom surface 30 and partial sidewalls 30a of the housing).  Regarding claim 2, the switches are able to dissipate heat through the receptacle via a “compensation material of thermally conductive design” (heat dissipation wall 31; bottom of page 11, Fig. 3) that is received in the receptacle.  Regarding claim 4, the receptacle (30) has an opening (horizontal plane of 30a) that is parallel to the bottom surface (Fig. 3).  Regarding claim 5, the battery module further comprises a holding element (25) arranged between the receptacle and the bus bars (Fig. 3; page 11).  Regarding claim 6, the bus bars can be copper (top of page 6).  Regarding claim 7, the housing comprises a temperature control element (“section 111 with increased heat capacity” that stores heat; see top of page 8; Fig. 3).  Regarding claim 8, the receptacle (30) is located immediately adjacent the temperature control element 111 (Fig. 3).  Alternatively, element 190 (holder) can meet the limitations of claims 7 and 8 as being a “temperature control element” as it functions as a heat sink (page 11).  Regarding claims 9 and 11, the battery cells can be lithium ion cells (top of page 10).  
	DE ‘885 does not teach the structure exactly as recited in claims 1 and 10; that is, the reference does not teach that a first connecting element (first bus bar) connects the first terminal of the switching device to the voltage tap of the battery cell arranged at an end, and that a second connecting element (second bus bar) connects the second terminal of the switching device to the external terminal of the battery module. 
	However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because such a structure can be gleaned by one skilled in the art based on the descriptions in the reference cited above.  In particular, the bus bars are disclosed as connecting to the external terminals and to the battery cells (top of page 5), and the switches (54, 55) are electrically connected to the bus bars (“The busbars 21 and 22 are connected to the power line section of each of the switch devices 54 and 55”; middle of page 6).  The switches “are switched on and off to the output of the battery unit 20 to intermittently control to enable and interrupt the output.  The switch device 54 and 55 are turned on and off to control a current that is a total positive pole of the battery pack 20 is intermittently supplied to allow the power and interrupt” (top of page 10).  Given all these teachings, the skilled artisan would be able to conclude that the bus bars are electrically connected with the terminals of the switches so as to provide a current interrupting functionality between the batteries (2, 20) and the external terminal(s) (14) of the battery pack.  Therefore, the electrical connections as recited in claims 1 and 10 would have been obvious to one skilled in the art.  Further, as stated above, the connecting elements (bus bars) are received in the receptacle in a thermally conductive manner, as claimed.  Accordingly, the claims would be rendered obvious. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
December 12, 2022